FIFTH DIVISION
                                   REESE,
                             MARKLE and LAND, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                      July 27, 2022




In the Court of Appeals of Georgia
 A20A1806. THE STATE v. LANGLEY.

      MARKLE, Judge.

      After Dennis Mark Langley pled guilty to possession of a firearm by a

convicted felon, the trial court imposed a sentence totaling ten years, to serve six

months with the remainder on probation. The State appealed, and in State v. Langley,

358 Ga. App. 343 (855 SE2d 376) (2021), we reversed the trial court’s imposition of

the probated sentence. The Supreme Court of Georgia granted certiorari and reversed

this Court’s opinion, holding that the trial court was authorized to impose a probated

sentence under OCGA § 17-10-1 (a) (1) (A). Langley v. State, 313 Ga. 141, 147-148

(2) (868 SE2d 759) (2022).
      We now adopt the Supreme Court’s decision as our own. Accordingly, the trial

court’s order sentencing Langley to a term that included a probated sentence is affirmed.

      Judgment affirmed. Reese and Land, JJ., concur.




                                           2